EXHIBIT 10.23.3

 

Restated Service Addendum

 

 

This is a Restated Service Addendum that replaces and restates the Service
Addendum (Service Addendum No. 1) to the Service Agreement (the “Agreement”)
between The Dow Chemical Company (“TDCC”) and Union Carbide Corporation (“UCC”),
with an Effective Date of 6 February 2001, as amended.  TDCC and UCC agree that
this Restated Service Addendum is applicable effective February 6, 2001.  Per
Article 3 of the Agreement this Restated Service Addendum specifies services
which TDCC (or its designated Affiliate) or UCC (or its designated Affiliates)
are to perform pursuant to the terms and conditions of the Agreement.

 

Services:

 

•              Market Research

•              Information System Services

•              Marketing Communication

•              Sales Administration

•              General Administration

•              Insurance

•              Internal Auditing

•              Accounting Services

•              Human Resources

•              Strategic Planning

•              Customer Financial Services

•              Treasury

•              Investor Relations

•              Portfolio Investment

•              Engineering

•              Research and Development

•              Legal (including Patent, Trademark and Copyright)

•              EH&S

•              Tax Administration

•              Supply Chain Administration

•              Manufacturing Administration

•              R&D Administration

•              Purchasing

•              Export Control/NAFTA compliance/chemical weapons convention
support

 

 

THE DOW CHEMICAL COMPANY

UNION CARBIDE CORPORATION

 

 

By:

/s/ Arnold A. Allemang

 

By:

/s/ John R. Dearborn

 

 

 

Name:

Arnold A. Allemang

Name:

John R. Dearborn

 

 

Title:

Executive Vice-President

Title:

President

 

58

--------------------------------------------------------------------------------